DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 01 February 2021. Claims 1 - 21 are currently pending. 

Drawings
The objection to the drawings is hereby withdrawn in view of the replacement drawing sheet received 30 November 2020. 
Replacement drawings were received on 30 November 2020. These drawings are acceptable.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1 - 3, 5, 6, 8 - 12, 14, 17 and 18 under 35 U.S.C. 102(a)(2) are hereby withdrawn in view of the amendments and remarks received 01 February 2021 and the Examiner’s Amendment included herein below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 4, 7, 13, 15, 16, 19 and 20 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 01 February 2021 and the Examiner’s Amendment included herein below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James R. Miner (Reg. No. 40,444) on 26 March 2021.

The application has been amended as follows: 

-	In Claim 1 Lines 1 - 2 change “method for the digital analysis of a wound for the automatic determination” to --method for [[the]] digital analysis of a wound for [[the]] automatic determination--.

-	In Claim 1 Lines 8 - 9 change “regions of homogeneous color, independently of the determining the first likelihood map and the determining the second likelihood map;” to --regions of homogeneous color, wherein (a) the segmenting the image into regions of homogeneous color and (b) the determining the first likelihood map and the determining the second likelihood map are performed independently of each other;--.

-	In Claim 1 Line 11 change “regions corresponding substantially to the wound; and” to --regions corresponding substantially to the wound based at least in part on the matching; and--.

-	In Claim 5 Line 3 change “match the regions with the first” to --match the regions of homogeneous color with the first--.

-	In Claim 7 Lines 1 - 2 change “the digital image” to --the

-	In Claim 10 Lines 1 - 2 change “the step for determining” to --the

-	Replace Claim 11 with:
		--The method according to claim 1, further including performing one or a plurality of steps prior to the determination of the first and second likelihood maps among:
		centering the wound in a middle of the image,
		computing a probability map,
		scaling the image acquired,

		colorimetric rebalancing of the image, and
		measuring a quality of the image.--.

-	In Claim 13 Lines 1 - 2 change “terminal for the automatic determination of” to --terminal for [[the]] automatic determination of--.

-	In Claim 13 Lines 9 - 10 change “regions of homogeneous color, independently of the determining the first likelihood map and the determining the second likelihood map;” to --regions of homogeneous color, wherein (a) the segmenting the image into regions of homogeneous color and (b) the determining the first likelihood map and the determining the second likelihood map are performed independently of each other;--.

-	In Claim 13 Line 12 change “regions corresponding substantially to the wound, and” to --regions corresponding substantially to the wound based at least in part on the matching, and--.

-	In Claim 13 Line 14 change “the communication terminal” to --the mobile communication terminal--.

-	In Claim 17 Line 3 change “match the regions with the first” to --match the regions of homogeneous color with the first--.

-	In Claim 18 Line 3 change “match the regions with the first” to --match the regions of homogeneous color with the first--.

-	In Claim 19 Line 3 change “match the regions with the first” to --match the regions of homogeneous color with the first--.

-	In Claim 20 Lines 1 - 2 change “the digital image” to --the

-	In Claim 21 Lines 1 - 2 change “method for the digital analysis of a wound for the automatic determination” to --method for [[the]] digital analysis of a wound for [[the]] automatic determination--.

-	In Claim 21 Lines 11 - 12 change “regions corresponding substantially to the wound; determining the information” to --regions corresponding substantially to the wound based at least in part on the matching; and determining the information--.

-	In Claim 21 Lines 13 - 14 change “wound; and wherein” to --wound; [[and]] wherein--.

-	In Claim 21 Line 15 change “with at least one selected from the group consisting of” to --with at least one step selected from the group consisting of--.

Allowable Subject Matter
Claims 1 - 21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guyon et al. U.S. Patent No. 8,543,519; which is directed towards a system and method for analyzing a digital image of a skin lesion including steps of segmenting the image and evaluating extracted features from the image with support vector machines. 
Skladnev et al. U.S. Publication No. 2004/0267102 A1; which is directed towards an automated dermatological examination system that divides an image of a skin lesion into lesion and non-lesion areas and then analyzes features extracted from the lesion areas of the image. 
Stoecker et al. U.S. Patent No. 7,689,016; which is directed towards methods for identifying features of skin lesions from digital images for subsequent computer-aided diagnosis of the lesions via analysis of the identified features. 
Zouridakis U.S. Publication No. 2014/0036054 A1; which is directed towards methods and systems for the identification and classification of skin lesions by extracting features from segmented regions of an image corresponding to a skin lesions and processing the features with a support vector machine. 
Francisco J. Veredas, Rafael M. Luque-Baena, Francisco J. Martín-Santos, Juan C. Morilla-Herrera, Laura Morente, “Wound image evaluation with machine learning”, Neurocomputing, Vol. 164, Sept. 2015, pages 112 - 122; which is directed towards a method of utilizing clustering-based image segmentation in combination with machine learning classifiers to accomplish automatic tissue recognition of wound images.
Lei Wang, Peder C. Pedersen, Diane M. Strong, Bengisu Tulu, Emmanuel Agu, and  Ronald Ignotz, “Smartphone-Based Wound Assessment System for Patients With Diabetes”, IEEE Transactions on Biomedical Engineering, Vol. 62, No. 2, Feb. 2015, pages 477 - 488; assessing wound images by performing wound segmentation followed by classification of pixels within the segmented region of the wound.
Hazem Wannous, Yves Lucas, and Sylvie Treuillet, “Enhanced Assessment of the Wound-Healing Process by Accurate Multiview Tissue Classification”, IEEE Transactions on Medical Imaging, Vol. 30, No. 2, Feb. 2011, pages 315 - 326; automated assessment of wound images by evaluating and combining tissue classification results generated from two different viewpoints of a wound. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667